Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00843-CR

                                    IN RE David John GUARDIOLA

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 28, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus in which he asks this court to direct the trial

court to rule on his motion for a bail reduction. Relator is represented by trial counsel below;

therefore, he is not entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se

mandamus petition will be treated as presenting nothing for this court’s review. See id.; see also

Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM

Do not publish


1
 This proceeding arises out of Cause No. 18-0831-CR-A and 18-0832-CR-A, styled The State of Texas v. David John
Guardiola, pending in the 2nd 25th Judicial District Court, Guadalupe County, Texas, the Honorable Jessica Crawford
presiding.